Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7-26 were previously pending and subject to a non-final office action mailed August 3, 2021.  Claims 7, 17 and 26 are amended and claims 8-16 and 15-25 are left as previously presented.  Claims 7-26 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on December 3, 2021 concerning the previous rejections of claim 26 under 35 USC 112 have been fully considered and persuasive. The 112 rejection of claim 26 has been withdrawn. 
Applicant's arguments concerning the previous rejections of claims 7-26 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.

 	Applicant arguments with respect to the 35 USC 103 rejection of claims 1-20 has been fully considered but are moot in view of the amended rejection under 103 below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 7, 17 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “accept a ride request from a passenger; said ride request including a pickup location and a destination point; calculate a recommended fare according to the pickup location and the destination point specified by the passenger and translated by an application manager; send the recommended fare for the ride request to the passenger and receive a lower fare offer in response from the passenger; send the lower fare offer from the passenger to nearby driver and receive counter offers from the driver provide the counter offers and timestamps with time outs of the counter offers to the passenger and f) continue steps (d) and (e), with passenger device and driver device exchanging offers and counter offers, thereby conducting a negotiation until they reach an agreement on the monetary amount of the fare to accept one of the counter offers from one of the 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind by using pen and paper (under mental process) but for the recitation of generic computer components. That is, other than reciting “server”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “accept”, “calculate”, “send”, “send” and “provide” in the context of this claim encompasses the user to manually receiving a ride request, determining a bid price for a ride request, calculating the recommended bid price and determining the best ride for the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “passenger device” and a “driver device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 7, 17 and 26 amount to no 
The limitations of the dependent claims 8-16 and 18-25, further describe the identified abstract idea. In addition, the limitations of claims 8-10, 13-14, 20 and 23-24 define how the ride request is determined and presented to the user which further describes the abstract idea. The generic computer component of claims 11-12, 15-16, 18-19 and 21-22 (server and device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 11, 15, 17-18, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Hadeli et al referred herein as Hadeli (U.S. Patent Application Publication No. 2017/0129354), further in view of Adamezyk et al. referred herein as Adam (U.S. Patent Application Publication No. 2006/0276960).

As to claims 7, 17 and 26, Yehuda teaches a method, system and machine-readable medium comprising:
a server computer configured to communicate with one or more passenger devices and one or more driver devices over a network to directly match ride requests with ride offers; wherein the server maintains a database of ride requests, fare offers and counter offers received from the driver devices and passenger devices, (para 18, 22 and 30)
a) accept a ride request from a passenger device; said ride request including a pickup location and a destination point (para 21-22, show that the ride request with a pickup location and destination location are selected); 
c) send the fare for the ride request to the passenger device and receive a lower fare offer in response from the passenger device (para. 60-61); 
d) send the lower fare offer from the passenger device to nearby driver devices and receive counter offers from the driver devices (para. 62); 
e) provide the counter offers to the passenger device (para. 37).

calculate a recommended fare according to the pickup location and the destination point specified by the passenger and translated by an application manager to a geo server.
However, Roseman teaches:
calculate a recommended price specified by the user and translated by an application manager to a geo server. (col. 7-8 lines 53-8 and fig. 3, show that the minimum bid and suggested bid are sent to the user through the server, the system collects the information from the seller and determines/calculates the bid amounts (i.e. translates) to be transmitted to the user)
It would have been obvious to one having skill in the art at the effective filling date of the invention to suggest a fare for the passenger in Yehuda as taught by Roseman. Motivation to do so comes from the knowledge taught by Roseman that doing so would determine if the bid will be accepted. (col 5 lines 27-31)
Yehuda and Roseman do not teach:
Offers with a time out
wherein the passenger device can only accept the one of the counter offers within a time out period for that counter offer defined by the server
However, Hadeli teaches:
Offers with a time out (para 75, show that the offers negotiated between the driver and the passenger has an expiry time)

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have a timer for offers in Yehuda in view of Roseman as taught by Hadeli. Motivation to do so comes from the knowledge well known in the art that doing so would allow faster communication between the passenger and the driver. 
Yehuda, Roseman and Hadeli do not teach:
f) continue steps (d) and (e), with passenger device and driver device exchanging offers and counter offers, thereby conducting a negotiation until they reach an agreement on the monetary amount of the fare to accept one of the counter offers from one of the driver devices
However, Adam teaches:
f) continue steps (d) and (e), with passenger device and driver device exchanging offers and counter offers, thereby conducting a negotiation until they reach an agreement on the monetary amount of the fare to accept one of the counter offers from one of the driver devices (para 58, 64, 84 and figs 7 and 10)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide a negotiating interface between the driver and the passenger in Yehuda in view of Roseman, further in view of Hadeli as taught by Adam. Motivation to do so comes from the knowledge well known in the art that doing so would allow the passenger/driver to reach a faster agreement that would best fit passenger/driver needs.
As to claims 8 and 18, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Yehuda further teaches:
said counter offer from the driver devices includes a fare, car information, a driver rating and an estimated arrival time (para. 24-25 and fig. 6E, shows Driver rating, car#, fare and ETA).
As to claims 11 and 21, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Roseman further teaches:
the price provided to the passenger device is received from a third party application program interface (API) service (col. 8 lines 44-col. 9 lines 16).
As to claims 15 and 25, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Yehuda further teaches:
the counter offers from the driver devices is equal to or larger than the fare offer from the passenger (para. 37-38).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775) , further in view of Hadeli et al referred herein as Hadeli (U.S. Patent Application Publication No. 2017/0129354), further in view of Adamezyk et al. referred herein as Adam (U.S. Patent Application Publication No. .

As to claims 9 and 19, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Yehuda, Roseman, Hadeli, and Adam do not teaches:
the recommended fare sent to the passenger device is calculated by a formula.
However, Pinto teaches:
fare sent to the passenger device is calculated by a formula (para. 42-43).
It would have been obvious to one having skill in the art at the effective filling date of the invention to calculate a fare in Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam as taught by Pinto. Motivation to do so comes from the teachings well known in the art that doing so would allow the system to calculate the fare more accurately based on real-time conditions.
As to claims 10 and 20, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam, further in view of Pinto teach the system and method of claims 9 and 19. 
Yehuda, Roseman, Hadeli, and Adam do not teaches:
said formula is based on distance, traffic jams and an estimated time of arrival (ETA)
However, Pinto teaches:
said formula is based on distance, traffic jams and an estimated time of arrival (ETA) (para. 42-43).
.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Hadeli et al referred herein as Hadeli (U.S. Patent Application Publication No. 2017/0129354), further in view of Adamezyk et al. referred herein as Adam (U.S. Patent Application Publication No. 2006/0276960), further in view of Wagner (U.S. Patent Application Publication No. 2016/0225069).

As to claims 12 and 22, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Yehuda, Roseman, Hadeli, and Adam do not teach:
the server additionally sends the passenger device an average price that is higher than the recommended fare.
However, Wagner teaches:
the server additionally sends the user device an average price that is higher than the recommended price (para. 16 and 64). It would have been obvious for one of
Yehuda teaches a user submitting a ride request including a bid to be submitted to the system. 

Wagner teaches presenting an average bid to the user in order to determine the accepted and rejected bid prices. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in very combination itself that is in the substitution of the listing of Wagner for the ride request of Yehuda.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 13-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775) , further in view of Hadeli et al referred herein as Hadeli (U.S. Patent Application Publication No. 2017/0129354), further in view of Adamezyk et al. referred herein as Adam (U.S. Patent Application Publication No. 2006/0276960), further in view of Malek et al., U.S. Patent No. 11,068,788 (referred to hereafter as Malek)

As to claims 13-14 and 23-24, Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 
Yehuda and Roseman do not teach:

However, Malek teaches:
ride request may include a request for additional options said additional options are selected from the group consisting of multiple stops, a child seat and a mini van (col. 4 lines 54-col. 5 lines 16).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to configure the ride request to additional options in Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam as taught by Malek. Motivation to do so comes from the knowledge well known in the art that doing so would make it easier for the system to identify the vehicle that is compatible with the rider request and would therefore make the system/method more efficient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Roseman (U.S. Patent No. 7,801,775), further in view of Hadeli et al referred herein as Hadeli (U.S. Patent Application Publication No. 2017/0129354), further in view of Adamezyk et al. referred herein as Adam (U.S. Patent Application Publication No. 2006/0276960), further in view of Patel (U.S. Patent Application Publication No. 2011/0264504).

Yehuda in view of Roseman, further in view of Hadeli, further in view of Adam teaches the system and method of claims 7 and 17. 

wherein if the specified bid set by the bidder is lower than the minimum price according the seller, then the bid from the bidder is rejected.
However, Patel teaches:
wherein if the specified bid is lower than the minimum price then the bid from the user is rejected and redirected to one or more third-party ride service systems.. (para 55-57 the voucher platform might reject the bid and redirects the bid to the restaurant (i.e. third party) in order to either make a counteroffer or reject)
Yehuda teaches a user submitting a ride request including a bid to be submitted to the system. 
The sole difference between Yehuda and the claimed subject matter is that Yehuda does not teach that the passenger sets a minimum price for a fare. 
Patel teaches specifying a minimum price for a bid to be accepted or rejected and redirected. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in very combination itself that is in the substitution of the share bid of Patel for the ride request of Yehuda.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628